341 S.W.3d 820 (2011)
In the Matter of the Care and Treatment of Lance WELCH, a/k/a Lance L. Welch, Appellant,
v.
STATE of Missouri, Respondent.
No. WD 71939.
Missouri Court of Appeals, Western District.
May 31, 2011.
Emmett D. Queener, Columbia, MO, for appellant.
James R. Layton, Jefferson City, MO, for respondent.
Before: MARK D. PFEIFFER, P.J., and THOMAS H. NEWTON and ALOK AHUJA, JJ.

ORDER
PER CURIAM:
Lance Welch appeals the judgment of the Circuit Court of Callaway County, committing him to the Department of Mental Health for care, custody, and control as a sexually violent predator. Welch argues that the State failed to adduce clear and convincing evidence that he has a mental abnormality that makes him more likely than not to sexually reoffend. We affirm. Because a published opinion would have no precedential value, an unpublished memorandum setting forth the reasons for this order has been provided to the parties. Rule 84.16(b).